DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, Figure 4 in the reply filed on 5/17/2021 is acknowledged. Examiner notes that claims 3, 4, 7 and 8 describe motors, where no motors are shown or described to move the wires in the Figure 4 embodiment, thus these claims are drawn to a non-elected species. As a result, these four claims will be withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the words “the comforter” lacks antecedent basis. 
Regarding claim 5, the phrase “the mattress or bed” should be --the mattress or a bed-- in order to have correct antecedent basis. 
Regarding claim 5, it is unclear how multiple air gaps would be formed under the comforter, as all of the figures show one air gap and the specification does not explain how multiple air gaps would be created. The claim will be examined as best understood. 
Regarding claim 6, “a user” should be –the user—to have correct antecedent basis. 

Claim Objections
Claim 9 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 9, the phrase “wherein the comforter, support by a frame or other mechanisms, at least the weight of one or more portions of the comforter above a user's body supported by the user's body parts underneath said portion or portions of said comforter” is not grammatically correct. Examiner recommends this be changed to --a sleeping device comprising a comforter and a mattress, wherein the comforteris supported by a frame or other mechanisms, and at least the weight of one or more portions of the 9comforter above a user's body is not supported by the user's body parts underneath said portion or portions of said comforter--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Kim (US Patent Application Publication 20170086596).
Regarding claim 1, Kim teaches a sleeping device comprising a comforter (Figure 6b; 10) and a mattress (Figure 6b; 20), wherein the comforter, supported by a frame (Figure 6b; 1 and 3) or other mechanisms, and the mattress forming an air gap such that the comforter is not in contact with some parts or most parts of a user's body underneath the comforter when the comforter is in use (Figure 6b; air gap between 10 and the person, as shown).
Regarding claim 2, Kim teaches a process that creates an air gap (Figure 6b; air gap between 10 and the person, as shown) between some parts or most parts of a user and the comforter (Figure 6b; 10) parts right above said body parts of the user when the comforter is in use.
Regarding claim 5, Kim teaches the comforter has multiple air gaps underneath the comforter and above the mattress or bed (Figure 6b; there is an air gap between 3 and the middle frame member (unnumbered to the left of 6), and an air gap from the middle frame member to the end frame member 1).
Regarding claim 6, Kim teaches the process that create multiple air gaps between some parts or most parts of a user and the comforter parts right above said body parts of the user (Figure 6b; there is an air gap between 3 and the middle frame member (unnumbered to the left of 6), and an air gap from the middle frame member to the end frame member 1).
Regarding claim 9, Kim teaches a sleeping device comprising a comforter (Figure 6b; 10)and a mattress (Figure 6b; 20), wherein the comforter, supported by a frame or other mechanisms (Figure 6b; 3, 1,), at least the weight of one or more portions of the 9comforter above a user's body is not supported by the user's body parts underneath said portion or portions of said comforter (Figure 6b, no portion of the comforter is supported by the user’s body, as shown).
Regarding claim 10, Kim teaches the comforter has less than 20% of the weight of one or more portions of the comforter above a user's body supported by the user's body parts underneath said portion or portions of said comforter (Figure 6b, no portion of the comforter is supported by the user’s body, as shown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673